[Cite as Ettayem v. H.E.R., L.L.C., 2020-Ohio-4647.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 ASHRAF A. ETTAYEM                                     :   JUDGES:
                                                       :
                                                       :   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellant                            :   Hon. Patricia A. Delaney, J.
                                                       :   Hon. Earle E. Wise, Jr., J.
 -vs-                                                  :
                                                       :   Case No. 19 CAE 12 0070
                                                       :
 H.E.R., LLC, ET AL.                                   :
                                                       :
                                                       :
        Defendants-Appellees                           :   OPINION


CHARACTER OF PROCEEDING:                                   Appeal from the Delaware County Court
                                                           of Common Pleas, Case No. 18 CV H
                                                           12 0690



JUDGMENT:                                                  AFFIRMED


DATE OF JUDGMENT ENTRY:                                    September 28, 2020


APPEARANCES:

 For Plaintiff-Appellant:                                  For Defendants-Appellees:

 ASHRAF A. ETTAYEM, PRO SE                                 MARK R. METERKO
 1195 BREAKERS COURT                                       1650 LAKE SHORE DRIVE, SUITE 150
 WESTERVILLE, OHIO 43082                                   COLUMBUS, OHIO 43204

                                                           NATHAN H. BLASKE
                                                           SHANNON O’CONNELL EGAN
                                                           255 EAST FIFTH STREET, SUITE 1900
                                                           CINCINNATI, OHIO 45202
Delaware County, Case No. 19 CAE 12 0070                                                2


Delaney, J.

        {¶1} Appellant Ashraf Ettayem, pro se, appeals the May 15, 2019 and November

27, 2019 judgment entries of the Delaware County Court of Common Pleas in this

foreclosure-related action concerning household furnishings.

                        FACTS AND PROCEDURAL HISTORY

        {¶2} On December 29, 2004, Ettayem executed a Promissory Note in favor of

America’s Wholesale Lender and both he and his wife Natasha Ettayem executed a

Mortgage in favor of Mortgage Electronic Registration Systems, Inc., solely as nominee

for America’s Wholesale Lender for $472,000.00. The Mortgage was subsequently

assigned to Appellee The Bank of New York Mellon, as Trustee for the Certificate holders

of CWMBS, Inc., CHL Mortgage Pass-Through Trust 2005-1, Mortgage Pass-Through

Certificates, Series 2001-1 (BONYM) (fka The Bank of New York) in May 2012

        {¶3} On September 19, 2012, BONYM filed a complaint in foreclosure in the

Delaware County Court of Common Pleas. Ultimately on March 6, 2014, a final Order

granting BONYM judgment on the Note and decree in foreclosure was issued. Ettayem

appealed the order and this Court affirmed on October 8, 2014. The Bank of New York

Mellon, fka The Bank of New York, as Trustee, v. Ettayem, et al., 5th Dist. Delaware No.

15 CAE 01 0006, 2015-Ohio-4157.

        {¶4} A Notice of Sheriff Sale was posted on July 28, 2014. On August 8, 2014,

Ettayem filed an emergency motion to stay the judgment for foreclosure and the sheriff’s

sale. On August 12, 2014, the trial court granted the motion to stay, but ordered the stay

was not effective until Ettayem posted a supersedeas bond. Ettayem did not post the

bond.
Delaware County, Case No. 19 CAE 12 0070                                               3


      {¶5} The real property was sold at sheriff’s sale to BONYM on August 13, 2014.

      {¶6} On September 3, 2014, Ettayem filed a motion to set aside the sheriff’s sale

and objected to the confirmation of sale. The trial court held a hearing on the motion on

September 23, 2014. On October 14, 2014, the trial court denied Ettayem’s motion to set

aside the sheriff’s sale and confirmed the sheriff’s sale of August 13, 2014. Ettayem

appealed and this Court affirmed on October 2, 2015. Bank of New York Mellon v.

Ettayem, 5th Dist. Delaware No. 15 CAE 01 0006, 2015-Ohio-4157.

      {¶7} On October 12, 2016, Ettayem filed a civil complaint in the Delaware County

Court of Common Pleas, Case No. 16 CV H 10 0624, alleging claims against H.E.R. LLC,

and William Funtjar, a real estate broker, stemming from actions that occurred on October

12, 2014, in which the subject property was listed for sale, the locks changed on the

doors, and Ettayem’s personal property allegedly removed.

      {¶8} On May 26, 2017, Ettayem amended the complaint to name BONYM and

Shellpoint Mortgage Servicing (Shellpoint) as defendants. The parties pursued discovery,

and relevant to this appeal, Ettayem issued a notice to take the deposition of BONYM

and Shellpoint through their representative(s) on August 25, 2016. On that date, Ettayem

conducted the deposition of a Shellpoint representative, which is the servicing agent of

BONYM.

      {¶9}    On October 11, 2017, all defendants filed motions for summary judgment.

Ettayem sought and was granted an extension of time to respond to the motions.

However, he voluntarily dismissed the action on December 7, 2017.

      {¶10} Ettayem refiled the instant lawsuit on December 7, 2018 against the same

defendants who answered the complaint and then proceeded to refile the same motions
Delaware County, Case No. 19 CAE 12 0070                                                 4


for summary judgment in April 2019. Ettayem requested another extension of time to

respond and he issued another notice of deposition to take the deposition of a BONYM

representative. BONYM filed a motion to quash the notice of deposition and for a

protective order against further discovery.    The trial court granted the motion but gave

Ettayem further extensions of time to respond the dispositive motions, which he ultimately

did on May 31, 2019.

       {¶11} In a lengthy opinion, the trial court granted summary judgment to the

defendants on all counts of Ettayem’s refiled complaint.

       {¶12} Ettayem timely appealed and asserts the following two assignments of error

for our review:

                              ASSIGNMENTS OF ERROR

       {¶13} “I. THE TRIAL COURT ERRED IN STAYING DISCOVERY.

       {¶14} “ll. THE TRIAL COURT ERRED IN GRANTING DEFENDANTS’ MOTIONS

FOR SUMMARY JUDGMENT COLLECTIOVLEY (SIC).”

                                              I.

       {¶15} Ettayem’s first assignment of error argues the trial court erred in staying

discovery in the refiled case. It is difficult to discern from Ettayem’s brief his specific

argument in this regard, but it appears to this Court that Ettayem faults counsel for

BONYM/Shellpoint for not cooperating or complying with his notice of deposition, which

then “precluded” him from prosecuting his claims properly. Appellant’s Brief, p. 18.

       {¶16} Civ.R. 26(C) provides: “Upon motion by any party or by the person from

whom discovery is sought, and for good cause shown, the court in which the action is

pending may make any order that justice requires to protect a party or person from
Delaware County, Case No. 19 CAE 12 0070                                                   5


annoyance, embarrassment, oppression, or undue influence or expense, including one

or more of the following: (1) that the discovery not be had * * *.”

       {¶17} The trial court issued a protective order to prevent the deposition. The

decision to grant or deny a protective order is within the trial court’s discretion. Scott

Processing Sys., Inc. v. Mitchell, 5th Dist. Stark No. 2012CA00021, 2012-Ohio-5971, ¶21.

Absent an abuse of discretion, an appellate court may not overturn the trial court’s ruling

on discovery matters. Id. In order to find an abuse of discretion, the appellate court must

determine the trial court’s decision was unreasonable, arbitrary, or unconscionable. Id.

       {¶18} BONYM argues Ettayem was attempting to conduct a second deposition on

the same subject matter in the original case. BONYM points out that Ettayem had already

deposed a representative of Shellpoint – BONYM’s servicing agent, in the original case.

The Shellpoint representative explained during her deposition that no one at BONYM

would have personal knowledge of the mortgage, property maintenance, or other relevant

information, because BONYM contracted with Shellpoint to service the mortgage for

BONYM. Consequently, BONYM filed a protective order so that it did not have to bear the

additional burden and expense of submitting to a duplicative deposition, particularly since

it involved traveling from out-of-state.

       {¶19} The trial court agreed and further found that Ettayem had not shown any

reason why he could not present facts essential to justify his opposition to the motions for

summary judgment and denied his request under Civ.R. 56(F) for a continuance to

conduct discovery.

       {¶20} The record reflects BONYM and Shellpoint filed a joint answer, a joint

motion for summary judgment, and are represented by the same legal counsel. BONYM
Delaware County, Case No. 19 CAE 12 0070                                                      6


held the mortgage as a trustee and had contracted with Shellpoint to service the mortgage

loan. Shellpoint, as servicer, was responsible for, among other things, receiving and

crediting mortgage payments, managing the foreclosure and sale of the property,

managing the maintenance and protection of the property, managing BONYM’s purchase

at the sheriff’s sale, and managing the ultimate sale of the property to a third-party

purchaser. Affidavit of Amber Knight Costello, ¶1, filed April 9, 2019. BOYNM stated

there was no deponent who would have personal knowledge of the facts of this case from

which to testify beyond those already testified to in the prior case.

       {¶21} In the context of this refiled case, the trial court acted within its discretion to

regulate discovery, despite the absence of a case scheduling order, as Ettayem failed to

provide sufficient reasons why additional discovery was necessary to respond to the

issues presented by the BONYM/Shellpoint’s motion for summary judgment.

       {¶22} Accordingly, the first assignment of error is overruled.

                                                  II.

       {¶23} The second assignment of error contests the granting of summary

judgment. In a very thorough written judgment, the trial court granted summary judgment

to the defendants on all counts of Ettayem’s complaint.

       {¶24} Our review of the briefs and the record convinces us that the trial court’s

November 27, 2019 judgment fully addressed the relevant issues and law, and that the

trial court did not err by granting summary judgment to Appellees. We therefore affirm the

summary judgment for the reasons stated in the court’s opinion, which we adopt and set

forth as an appendix to this opinion.

       {¶25} Accordingly, the second assignment of error is overruled.
Delaware County, Case No. 19 CAE 12 0070                                         7


                                  CONCLUSION

       {¶26} The judgment of the Delaware County Court of Common Pleas is affirmed.

By: Delaney, J.,

Hoffman, P.J. and

Wise, Earle, J., concur.
Delaware County, Case No. 19 CAE 12 0070   8



                                Appendix
Delaware County, Case No. 19 CAE 12 0070   9
Delaware County, Case No. 19 CAE 12 0070   10
Delaware County, Case No. 19 CAE 12 0070   11
Delaware County, Case No. 19 CAE 12 0070   12
Delaware County, Case No. 19 CAE 12 0070   13
Delaware County, Case No. 19 CAE 12 0070   14
Delaware County, Case No. 19 CAE 12 0070   15
Delaware County, Case No. 19 CAE 12 0070   16
Delaware County, Case No. 19 CAE 12 0070   17
Delaware County, Case No. 19 CAE 12 0070   18
Delaware County, Case No. 19 CAE 12 0070   19
Delaware County, Case No. 19 CAE 12 0070   20
Delaware County, Case No. 19 CAE 12 0070   21
Delaware County, Case No. 19 CAE 12 0070   22
Delaware County, Case No. 19 CAE 12 0070   23
Delaware County, Case No. 19 CAE 12 0070   24
Delaware County, Case No. 19 CAE 12 0070   25
Delaware County, Case No. 19 CAE 12 0070   26
Delaware County, Case No. 19 CAE 12 0070   27
Delaware County, Case No. 19 CAE 12 0070   28
Delaware County, Case No. 19 CAE 12 0070   29
Delaware County, Case No. 19 CAE 12 0070   30
Delaware County, Case No. 19 CAE 12 0070   31
Delaware County, Case No. 19 CAE 12 0070   32